Description of Short-term Compensation Plan Exhibit 10.12 

        As part of the total compensation package for the nine top executive
officers who are members of the Company’s Senior Leadership Team and other
executives (the “Executives”), the Management Continuity and Compensation
Committee (“MCC”) of the Board of Directors sets consolidated earnings before
tax (“EBT”) and specific business unit operating targets for the Company,
usually in the month of February for a given year. The MCC then grants
contingent award values to the Executives pursuant to the Bandag, Incorporated
Stock Grant and Awards Plan. The award values are typically based on a
percentage of the target compensations for the Executives set by the MCC. The
awards are payable in cash if the EBT and/or business unit operating profits
targets are met. The EBT and business unit operating profits are determined
after the release of financial results for the year in which the contingent
awards were made. For example, contingent awards made in February 2006 will be
based on financial results for the year ended December 31, 2006 and, if the
targets are met, cash will be granted in February 2007 in satisfaction of the
contingent awards.

        The MCC sets the EBT and business unit operating profits targets and
award values to the Executives as follows: the first is a Threshold EBT and a
Threshold business unit operating profits number, below which no cash payments
are made and, if met, provides for the lowest award value; the second is a
Target EBT and a Target business unit operating profits number, which provides
for a higher award value if the Target EBT and/or the Target business unit
operating profits number is met; and the third is a superior EBT and a Superior
business unit operating profits number, which provides for the highest award
value if the Superior EBT and/or Superior business unit operating profits number
is met. If EBT or the applicable business unit operating profits number falls
between identified target EBT or the applicable business unit operating profits
numbers, arithmetical interpolation is used to determine the award value.

        The executive officers who are members of the Senior Leadership Team and
who are receiving the contingent awards currently are:

Martin G. Carver Chairman of the Board, President and Chief Executive Officer
Dennis M. Fox Vice President, Manufacturing Design
Warren W. Heidbreder Vice President, Chief Financial Officer and Secretary
John C. McErlane
Vice President of the Company and President of Tire Distribution
Systems, Inc., a wholly owned subsidiary of the Company
Frederico V. Kopittke Vice President, International
Michael A. Tirona Vice President and General Manager - Europe
Janet R. Sichterman Vice President, North American Fleet Sales
Andrew M. Sisler Vice President, North American Franchise Sales
Timothy Chen Vice President, Innovation

        In addition, awards were currently made to two additional executive
officers, David W. Dahms, Director, Treasury Services and Treasurer, and Jeffrey
C. Pattison, Vice President and Corporate Controller.